DETAILED ACTION
Claim Rejections - 35 USC § 112
The following are quotations of the relevant paragraphs of 35 U.S.C. § 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for the control system being adapted to control operability and movement of the percussion pin, in particular preventing movement of the percussion pin outwardly from head 356, e.g., Fig. 2, i.e., movement through axial hole 352, e.g., 4, does not reasonably provide enablement for causing movement of the percussion pin through axial hole 352.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The issue is that the limitation “said control system being adapted to control operability and movement of the percussion pin independently of the firing cycle of the firearm” in the last two lines appears to broaden the control system’s capabilities improperly.  Specifically, Applicant discloses that the “percussion pin 34 is pushed by an elastic element 332,” at ¶ [0021] of US 2022/0146225, the PG Pub of the instant application.  Applicant further discloses that:
“said control system 4 is adapted to control the operability and the movement of the percussion pin 34 independently of the action of an actuator system 16, which [system 16] is normally adapted to permit the closing and opening of the breech ring 12 and also the actuation of a percussion 20pin 34,” id., at ¶ [0026]; and,

“said control system 4 comprises at least one, preferably only one, locking element 42 for locking the percussion pin 34.  Preferably, said locking element 42 is adapted to selectively lock said percussion pin 34 from moving, in particular prevent it from moving,” id., at ¶ [0032].

Taken together, these disclosures convey that the actuator system 16 actuates the percussion pin 34, and, particularly, that movement of pin 34 in axial hole 352 is achieved by elastic element 332, while such movement is only prevented by locking element 42.  Thus, the control system 4 only ‘controls’ the prevention of movement of the percussion pin 34.  It does not control any and all movement thereof, as the limitation conveys.  Thus, the control system adapted to control any and all movement of the percussion pin is not enabled, while preventing movement thereof is.
Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, the recitation in claim 1 of “said control system being adapted to control operability and movement of the percussion pin independently of the firing cycle of the firearm” in the last two lines is unclear because such conveys that the control system is adapted to control any and all movement of the percussion pin, which is not adequately disclosed.  See above.  Rather, the control system only prevents movement of the percussion pin, while elastic element 332 controls movement of percussion pin 34 in axial hole 352 by pushing it.
Claim 5 recites the limitation "said at least one locking pin" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Presumably, “pin” should be replaced with --element--, as previously recited in line 3.
Claim 7 recites the limitations “a breechblock assembly” in line 2, “an actuation system” in line 3, and “a firearm” in lines 4-5, which are ambiguous as whether such intend to introduce separate and distinct elements or simply refer to those previously recited in claim 1, for example.  As best understood, the articles “a” should be replaced with --the-- or --said--, while “having the features” in line 2 is deleted.
Claim 8 recites the limitation “drum-type” in line 2.  The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP § 2173.05(b) ¶ E.  Also, “a” before “slide” (lines 2-3) should be --the--, per above.
Claim 9 recites the limitations “an actuator system” in line 2 and “a breech ring” in line 3.  Akin to claim 7, the articles “an” and “a” should be replaced with --the-- or --said--.
Claim 10 is ambiguous as introducing a recoiling mass that comprises an element previously recited in claim 1.  That is, akin to claims 7 and 9 above, it is not clear whether claim 10 intends to convey a separate and distinct breech ring from that of claim 1.  Specifically, the breechblock assembly of claim 1, which claim 10 incorporates, includes a breech ring.  Suggested is rephrasing such as:
A firearm comprising:
the breechblock assembly according to claim 1,
a recoiling mass comprising:
the breech ring;
a barrel…
	the breechblock assembly adapted to connect to the breech ring in order to allow firing the piece of ammunition…
(The term “the” is underlined to indicate that “a piece of ammunition” is previously recited in claim 1 and, thus, should be definitely recited in claim 10.)
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2014 111165 A1 to Buhl (cited by Applicant) in view of US 4,141,166 to Schultz.
Re: claim 1, Buhl discloses the claimed invention including a breechblock assembly for a firearm 1, e.g., Fig. 1, comprising: a guiding element 3 comprising a slide 2 adapted to slide along a guide 100 comprised in an actuation system of the breechblock assembly driven by a motor 30; a shutting element, inter alia, 11, e.g., Fig. 3, adapted to shut an opening in a breech ring of the firearm; a percussion pin 7, e.g., Fig. 4, which is pushed by an elastic element 7.1; said shutting element comprising an axial hole (leftmost end of 3, same) in which said percussion pin is adapted to slide along a longitudinal axis (not particularly shown but inherent in element 3 as that axis passing through pin 7), as a function of [0035]; said breechblock assembly comprising a control system for controlling the percussion pin, ¶ [0037]; except for the control system being adapted to control operability and movement of the percussion pin independently of the firing cycle of the firearm.
Schultz teaches a device 110, e.g., Figs. V-VI, including a control system, inter alia, switches 42, 43, Figs. I-II, and solenoid 41, e.g., Fig. IV, adapted to control operability and movement of a percussion pin (not shown but disclosed at col. 2; line 66, through col. 3, line 1) independently of the firing cycle of the firearm in the same field of endeavor for the purpose of improving safety of the firearm, col. 1, lines 38-39.  As an alternative, Schultz discloses that “the barrier may be disposed immediately behind the shell thus lying between the firing pin and the shell,” col. 2, lines 8-10.  This, in view of the structure positively disclosed by Schultz, is asserted to be sufficiently akin to the disclosed actuator 41 and locking element 42 construction.  Specifically, while the barrier is shown preventing movement of a bolt 18, e.g., Fig. II, and a hammer 117, e.g., Fig. VI, Schultz clearly contemplates such a barrier between the firing pin and the cartridge shell to be fired by the firearm per Applicant’s disclosure.  Thus, whether such is shown, the metes and bounds of the device are clearly disclosed.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Buhl as taught by Schultz in order to improve safety of the firearm.  It must be noted that Schultz further discloses that “[t]he present firearm may further include a conventional manual safety device of the prior art type,” col. 1, lines 40-41.  Thus, presuming Buhl already includes a safety device, any argument regarding there being no teaching, suggestion, and/or motivation to add another safety device to Buhl would likely fail, since Schultz expressly discloses doing so.
Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re: claims 2, 5, and 9, Buhl in view of Schultz fairly meet such, in view of the above.
Re: claim 3, it is asserted that the control system being constrained to the guiding element would be the result of the combination of Buhl and Schultz.  In view of the disclosure of Schultz of the barrier separating the firing pin from the shell, the device affixed to element 3 would be the obvious location to place the barrier, particularly in view of the proximity to the particular element to be stopped disclosed by Schultz.  That is, one of ordinary skill in the art at the time of invention would not likely dispose the device anywhere else but close to the pin.
Re: claim 7, Buhl further discloses an actuation system for the breechblock assembly.  Whether expressly articulated, callout D1, e.g., Fig. 1, clearly indicated actuation.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Buhl in view of Schultz, further in view of US 2,466,578 to Corte.
Buhl in view of Schultz discloses the claimed invention as applied above except for a drum-type cylindrical cam.
Corte teaches a drum 125, e.g., Fig. 6, including the description thereof being “the drum cam,” col. 2, lines 23-24, in the same field of endeavor for the purpose of “rotating the bolts,” id., line 24.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the base reference, Buhl, as taught by Corte in order to rotate the bolts.  The same further rationale provided above would apply equally well here.
Allowable Subject Matter
Claims 4, 6, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
10-Jun-22